Burgess, J.
— I concur in the opinion of the court with the exception of what is said therein, in regard to instruction [number 5, given on the part of plaintiff, and the instructions given on behalf of defendant, to the effect, that, although defendant was guilty of negligence per se in running its train which caused the accident, at a rate of speedy prohibited by city ordinance, yet, if after those in charge of the train exercised reasonable cape and diligence to avoid the collision after they saw the perilous position of deceased, the defendant is not liable.
But for the ordinance limiting the rate of speed in the city, the rule thus announced in the opinion would be the correct one,- but that it is not with the ordinance in force, is, I contend, well settled law. The rule is well established in this state that moving a train in a city in excess of the rate of speed fixed by ordinance is negligence yer se. Schlereth v. Railroad, 96 Mo. 509; Flynn v. Railroad, 78 Mo. 201; Holmes v. Railroad, 69 Mo. 536; Elliott v. Railroad, 67 Mo. 272; Keim v. Railroad, 90 Mo. 314; Eswin v. Railroad, 96 Mo. 290.
The case of Hayes v. Railroad, 111 U. S. 228, seems to be one of the leading cases in this country on the subject in hand, and in this case it is held that: “If a railroad company, which has been duly required by a municipal corporation to erect a fence upon the line of its road within the corporate limits, for the purpose of protecting against injury to persons, fails to do so, and *241an individual is injured by the engine or ears of the company in consequence, he may maintain an action against the company and recover, if he establishes that the accident was reasonably connected with the want of precaution as a cause, and that he wat no't guilty of contributory negligence.” Railroad v. Becker, 84 Ill. 483.
So it was held in the case of Railroad v. Stebbing, 19 American & English Railroad Cases, 36, which was an action for personal injuries sustained by reason of the violation by defendant of an ordinance limiting the rate of speed at not exceeding ten miles per hour, that it must appear that the negligent breach of the duty imposed by the ordinance was the direct and proximate cause of the injury complained of, and that such injury would not have occurred but for the violation of that duty. See, also, Railroad v. Hensil, 70 Ind. 569; Railroad v. Notzki, 66 Ill. 455.
In the case of Correll v. Railroad, 38 Iowa, 120, the defendant requested the court to instruct the jury as. follows:
“2. That the defendant’s train was run within the city limits of the city of Vinton, at a rate of speed prohibited by the ordinance of said city, is not evidence of negligence in fact, and of itself, and involves no consequences except liability for the penalty to the city.
“3. It is not sufficient to charge the defendant to simply show that the train was run at a rate of speed greater than that prescribed by the ordinance. The plaintiff must show that after discovering the peril of the animals, the engineer could have so conducted as to have prevented the injury, and for this purpose the burden of proof is upon the plaintiff.”
The court refused to give these instructions and gave the following:
*242' “As to the alleged negligence in running the train, it is conceded that the accident occurred within the corporate limits of the city of Yinton, and that at the time of the accident an ordinance of the city prohibited trains from running at a greater rate of speed than six miles an hour within the city limits. If you find from the evidence that the defendant’s servants or employees were running the train at a much greater rate of speed than six miles an hour, and that, while so running, the train ran against the horse and mule in question, this is evidence of negligence, and the defendant is liable, unless excused by reason of the alleged negligence of the plaintiff’s servant. If the rate of speed was not to exceed six miles per hour, and the employees on the train, when the horses and mules came on the track, used all proper means to avoid the collision, the defendant is not liable.”
There was judgment for plaintiff in the court below, and on appeal the judgment was affirmed, and the action of the trial court after a review of the authorities at considerable length, approved. See, also, Railroad v. Dunn, 78 Ill. 197.
In the case of Railroad v, McDonnell, 43 Md. 534, where the plaintiff was ihjured by the defendant’s street car, which at the time was running at a greater rate of speed than was allowable by city ordinance, it was held, that the defendant was guilty of negligence, if the accident could have been avoided had the car not been running at a prohibited rate of speed. Railroad v. McGowan, 62 Miss. 682; Haas v. Railroad, 41 Wis. 49; Pierce on Railroads, 534; Siemers v. Eisen, 54 California, 418; Johnson v. Railroad, 31 Minn. 283; Bott v. Pratt, 33 Minn. 323; Devlin v. Gallagher, 6 Daly (N. Y.), 494.
The opinion of the court in this case is hot in harmony with the case of Brannock v. Elmore, 114 Mo. *24355, decided by division number one of this court,wherein it is held that it .is actionable negligence to violate an ordinance which forbids blasting without first covering the rock with timber.
Plaintiff’s fifth instruction is wrong for the reason that it commingles the moving of the train in violation of the ordinance, which is negligence per se, and which is alleged to have been one of the direct, causes of the injury, with the failure of defendant’s servants in ■charge of the train to check it up after they discovered the perilous position of the deceased, by the exercise of ■ordinary care and diligence in time to have avoided the accident, but for the fact of the excessive rate of speed at which the train was running. This rule only applies to cases where the movement of trains is not in violation of some law or ordinance.
Suppose Mrs. Sullivan had been an infant child, so young as under the law to be incapable of contributory negligence, would it be contended that defendant under the facts in this ease would not be liable? If so liable why not liable in the case in hand unless Mrs. Sullivan was guilty of negligence contributing directly to the accident? Whether she was or was not guilty of such negligence was properly and fairly submitted to the jury.
Or if A. in riding or driving along a street in a city at a rate of speed prohibited by ordinance, should without fault or negligence on the part of B. run over him and injure him, could A. claim immunity from liability for the injury, if it would not have occurred but for the fact that he was in violation of the ordinance, on the ground that he did everything that he could to avoid the accident after he discovered the perilous position of BJ No lawyer would hesitate to .answer that he could not.
*244" Notwithstanding the defendant was guilty of negligence perse, and that Mrs. Sullivan had the right to assume that the train was not being run at a rate of speed prohibited by the city ordinance, yet, if she knew that it was so running, and undertook to cross the track in front of it, when a reasonably prudent and cautious person similarly situated would not have done so, then she was guilty of such negligence as to bar her recovery. All persons are presumed to know the law, and citizens of cities and towns are presumed to be familiar with their city or town ordinances.
Black, J., in speaking for the court in the case of Rine v. Railroad, 88 Mo. 392, says: “There is no analogy between the case at bar, as respects the question under consideration, and those cases where the servants fail to observe some municipal or statutory regulation and the injury is attributed in whole or in part to that, or where they are not found at their proper places when passing a public crossing, or going through a populous city or district or fail to heed due warning of danger.”
Mrs. Sullivan was not guilty of the violation of any law or ordinance in attempting to cross the railroad track, while the defendant was running its train at arate of speed exceeding six miles per hour. If, then, defendant’s servants in charge of the train were running it at an excessive rate of speed, and that was the direct cause of the injury; and if they had not been so running the injury would not have occured, then defendant is liable, unless deceased was guilty of contributory negligence.
Mr. Thompson, in his work on negligence, page 1232,section 5, says: “If a duty is enjoined upon A. by express statute, and B. is, without fault on his part',, injured by reason of the fact that A. has failed to per*245form it, B. makes out a case for damages against A. by merely showing that A.’s neglect to comply with the statute was a proximate cause of the injury which he sustained.” Worster v. Proprietors of Canal Bridqe, 16 Pick. 541.
“The violation of any statutory or valid municipal regulation established for the purpose of protecting persons or property from injury, is of itself sufficient to prove such a breach of duty as will sustain a private action for negligence, if the other elements of actionable negligence concur. Thus, the violation of a statute or ordinance regulating the speed of vehicles, horses or trains * * * may be made the foundation of an action' by any person belonging to the class intended to be protected by such a regulation, provided he is specially injured thereby.” Shearman & Redfield on Negligence, sec. 13.
And although one who knows that a train of cars is moving at a greater rate of speed than is lawful, is not authorized to go upon the track or attempt to cross merely because he might do so with entire safety if the cars were moving at only a lawful speed; still he has a right to assume that the train is moving, at a lawful rate until the contrary is made apparent.
It must be presumed that plaintiff knew the law, and knowing it she might properly assume that defendant’s servants and employees were acting in conformity with its provisions. Langhoff v. Railroad, 19 Wis. 489; Gratiot v. Railroad, 116 Mo. 450. Plaintiff’s fourth instruction was authorized by these adjudications, and the court committed no error in giving it. This position is not in conflict with the decision of this court in the case of Lynch v. Railroad, 112 Mo. 420, so much relied on by defendant in its motion for rehearing, as the failure to have bells on the mules in that case, had no more to do with the accident than the failure to ring the bell or *246sound the whistle had in this; and for that reason the instruction given in that case was not warranted by the facts in the case and should not have been given. The same may be said in regard to the other authorities cited by defendant on this proposition.
“All the authorities agree that the plaintiff cannot recover upon mere proof of his injury and of the defendant’s breach of a statute or ordinance of the kind mentioned in sec. 13. * * * The plaintiff must prove that the breach of regulations was the proximate cause of his damage. And therefore noncompliance with a statutory requirement, however stringent, affords no ground of action, if compliance therewith would not have prevented the injury.” 1 Shearman & Redfleld on Negligence, sec. 27.
Had the train been running at a rate of speed not prohibited by the city ordinance, there would have been no negligence on the part of those in charge thereof; and the company would not have been liable for the injury, unless after having discovered the deceased in her perilous position they failed to exercise proper care and diligence in order to have averted the calamity. And deceased was not guilty of such negligence as to bar a recovery in attempting to cross the track in front of the train under such circumstances.
Running the train at a rate of speed in excess of that fixed by ordinance of the city was a positive act of negligence. If, then, the rate of .speed of the train was negligence per se and was the cause of the accident, why inject into the instruction a condition or qualifying clause which abrogates or ignores the legal force and effect of the ordinance? The ordinance was intended for the protection of life and property and those who cause injury by violating its provisions cannot claim immunity therefrom by showing, however rapidly the train may have been running, that after the danger was *247discovered, it did all it could to check the train and to avoid the injury. To' so hold would be offering reward for violations of the ordinance, as the greater the speed the less the liability.
If this be not the law, ordinances of cities regulating . the speed of trains are of no consequence. In the country or localities that are sparsely inhabited, the speed of railroad trains is not limited, and in such case the company is not liable for injuries unless they fail to exercise ordinary care and diligence to prevent them after those in charge of the train become aware of the danger.
In the ease of Zimmerman v. Railroad, 71 Mo. 491, there was no question as to the violation of a city ordinance in the movement of defendant’s train, but the case was bottomed upon failure to ring the bell or sound the whistle. ■ So was the case of Moody v. Railroad, 68 Mo. 470. Nor was there in the cases of Purl v. Railroad, 72 Mo. 168; Turner v. Railroad, 74 Mo. 602; Boyd v. Railroad, 105 Mo. 371. The principle announced in these cases we think correct, but they are not authority on the question now under consideration, for the reason that the failure to comply with the statutory provisions in this regard has nothing to do with the movement of trains.
In the case of Bowman v. Railroad, 85 Mo. 533, the following instruction was approved by this court: “The court instructs the jury that if they believe from the evidence that there was an ordinance in force in the city of Louisiana, prohibiting railroads from running their engines and trains of cars at a greater rate of speed than six miles per hour in the city limits, and that defendant by the agents and employees did, on the -day of June, 1882, negligently run its engine and cars on the hog of plaintiff by running said engine and cars at a greater rate of speed than six miles per hour, *248and that by reason of said running said hog was killed, then defendant is liable, and the verdict should be for plaintiff.” The court in speaking of this instruction says: “The first instruction given on the part of plaintiff is in accord with the doctrine laid down in Karle v. K. C., St. J. & C. B. R'y Co., 55 Mo; 476; and in Kelley v. H. & St. J. R'y Co., 75 Mo. 138, where it is held that where a municipality having the power passes an ordinance fixing the rate of speed beyond which locomotives shall not run within the corporate limits, a violation of such ordinance is negligence per se-, and when the evidence shows further that an injury occurs, which is caused by the prohibited rate of speed, then the railroad company is liable. But, unless it is shown that the injury was caused by the speed exceeding that prohibited by the ordinance there is no liability. The first instruction squarely presented these questions, and was not objectionable.”
In the case of Kelley v. H. & St. J. Railroad, supra, Henry, J., in delivering the opinion of this court, says: “Defendant complains of the first instruction the court gave for plaintiff, which declared ‘that it was negligence for defendant to run its locomotive engine in the city of Kansas, at a rate of speed exceeding six miles per hour.’ Abstractly this was correct. There was an ordinance of the city, which it was authorized to pass, prohibiting a greater rate of speed, but, unless there was evidence to connect with the accident the violation of the ordinance as a cause, it was no ground for recovery.”
In the case of Bergman v. Railroad, 88 Mo. 678, it was held by this court that notwithstanding the negligence of plaintiff, the company was liable for the death caused by backing its train, if it could have avoided the accident by having observed the provisions of an ordinance of the city in which the accident *249occured. See, also, Kelly v. Union Railway & Transit Co., 95 Mo. 279. When defendant was running its train at an unlawful rate of speed it was not in the exercise of ordinary care.
The case should be reversed and remanded to J)e tried on the theory of negligence per se on the part of defendant, if contributing directly to the injury, and whether or not there was contributory negligence on the part of the deceased.